FILED
                                NOT FOR PUBLICATION                         FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                   U .S. C O U R T OF APPE ALS




                                 FOR THE NINTH CIRCUIT



 JOSE GUADALUPE AGUAS LOZA;                          No. 07-73416
 MARTHA MARTINEZ CONTRERAS,
                                                     Agency Nos. A079-576-790
                 Petitioners,                                    A077-819-433

   v.
                                                     MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

                 Respondent.



                         On Petition for Review of an Order of the
                             Board of Immigration Appeals

                                Submitted February 16, 2010 **

Before:          FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Jose Guadalupe Aguas Loza and Martha Martinez Contreras, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s decision

            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
            **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

/Research
denying their applications for cancellation of removal and denying their motion to

remand based on ineffective assistance of counsel. We have jurisdiction pursuant

to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

remand, Malhi v. INS, 336 F.3d 989, 993 (9th Cir. 2003), and review de novo

questions of law, including claims of due process violations due to ineffective

assistance of counsel, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

        We agree with the BIA’s conclusion that petitioners failed to establish that

their former counsel’s representation resulted in prejudice, and therefore their

ineffective assistance of counsel claim fails. See id. at 793 (to prevail on an

ineffective assistance of counsel claim, a petitioner must demonstrate prejudice).

Accordingly, the BIA did not abuse its discretion in denying the motion to remand.

See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (The BIA’s denial of a

motion to reopen shall be reversed if it is “arbitrary, irrational, or contrary to

law.”); Ramirez-Alejandre v. Ashcroft, 319 F.3d 365, 382 (9th Cir. 2003) (“Under

BIA procedure, a motion to remand must meet all of the requirements of a motion

to reopen and the two are treated the same.”).




/Research                                   2                                        07-73416
        In light of our disposition, we do not reach petitioners’ remaining

contentions regarding compliance with the requirements of Matter of Lozada, 19 I.

& N. Dec. 637 (BIA 1988).

        PETITION FOR REVIEW DENIED.




/Research                                  3                                  07-73416